DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Rayson (US 2018/0035711) and further in view of Henderson et al. (US 5,318,049).
Regarding claim 1, 9, Rayson teaches an herb dispenser (cigarette making system; 100) comprising:
a housing (body portion 102);
a receptacle secured to the housing and comprising an inlet and an outlet (first end to receive a filler material [0014]; figure 1, 104
a grinding mechanism comprising an herb grinder (fig. 1 grinder 106) disposed within the housing wherein the grinding mechanism comprises an inlet (fig. 1 grinder 106) and an outlet (fig. 1 grinder 106), wherein the inlet is positioned to receive an herb from the outlet of the receptacle (grinding the received filler material, [0016]);
While Rayson teaches a measurement unit 110, Rayson doesn’t not explicitly teach that the measurement is an electronic scale.  However Henderson discloses a method and an apparatus of automatically determining the moisture content of a tobacco sample.  The apparatus include electronic scales used to weigh the sample before and after drying to determine and store the "wet" and "dry" weights of the sample (abstract).  The electronic scale is high accuracy and the digitized signal representative of the weight is stored in an electronic memory (Col.6 lines 25-30). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have substituted the measurement unit of Rayson with the electronic scale of Henderson because the ability to have a stored value of tobacco weights is a desired in the art and also it has been held that simple substitution of one known element for another to obtain predictable results is prima facie case of obviousness (See MPEP § 2143I (B)). 
Rayson teaches a computer (display unit [0016]) comprising a processor (Rayson, electronic process [0019]), a memory and a user interface (Rayson, buttons provided to the display screen, [0016]), wherein the processor: receives a command from the user interface to deliver an amount of an herb; measures the amount of the herb using the electronic scale (Henderson, Col.6 lines 25-30);
Rayson further teaches that the cigarette making system is automatic [0006].  Specifically, the body portion is coupled to a display unit (equivalent to the claimed computer), wherein this display unit comprises a display screen and buttons (equivalent to the claimed user interface). The buttons provided to the display screen is enabled to fix the various tasks to be performed by the system and is further enabled to display the outcome or the status of accomplishment of the task via system on the display screen. The various buttons provided to the display unit is means for switching the system ON/OFF, set coarseness of grind, set weight / quantity to be grinded and to be dispensed …. start process, or the combination thereof ([0016], lines 22-35). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Rayson to be capable of automating system in order to allow a user to select any dispensing and rolling command on the user interface. 
Regarding claim 4, Rayson teaches herb grinder comprises a pair of elongated shafts each comprising shredder blades (plurality of blades, 106a) but Rayson does not explicitly teach that the grinding mechanism includes a motor or that the motor rotates each of the blades. However for the same motivational reasons above in section I, since the cigarette making machine of Rayson is automatic specifically the grinding mechanism being automated it is inherent that the grinding mechanism of Rayson would also include a motor.
Regarding claim 5
Regarding claim 7, Rayson further teaches a packaging mechanism comprising: a roller housing (rolling unit, 120) comprising a paper inlet (paper feed, 116), an herb inlet (open section, 112), and the second delivery port (second end, 114);wherein the herb inlet is positioned to receive herb from the second outlet (fig. 1); a plurality of rollers (not labeled but shown in figure 1 with element 118); a motor operatively connected to the plurality of rollers (same motivational reason provided in claim 4 rejection); and a cape surrounding at least two of the plurality of rollers, wherein the rollers and the cape are operable to receive the herb and a piece of paper and roll the herb within the piece of paper to form a cigarette, and the cigarette is dispensed from the second delivery port (figure 1).
Regarding claim 8, Rayson further teaches a sensor operable to sense when the piece of paper enters the paper inlet (paper is supplied by the automatic paper feed, [0019], lines 14-15) wherein the processor receives a signal from the sensor that the piece of paper has entered the paper inlet (paper is dispensed through a slot to the rolling unit automatically , signaled by an electronic process, [0019] lines 18-19); and directs the packaging mechanism to roll the herb within the piece of paper to form the cigarette once the signal is received ([0019]).
Regarding claim 13.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Rayson (US 2018/0035711), Henderson et al. (US 5,318,049) and further in view of Nazarian et al. (US 2017/0280763).
Regarding claim 6, Rayson teaches a transport mechanism comprising: an inlet positioned to receive the herb from the outlet of the grinding mechanism (fig. 1 third level 100c); a first outlet (fig. 1 100c) positioned to deliver herb to the first delivery port and a second outlet (fig. 1 112); 
Rayson does not explicitly disclose a conveyor operable to convey herb in a first direction to the first outlet and a second direction to the second outlet. However Nazarian discloses a system and method for dispensing spices and sauces on foodstuff comprising a conveyance system to receive an open sandwich box from a box dispenser in a first stage; advance the open sandwich box to a second stage to receive a toasted bun heel in a first side of the box and a toasted bun crown in a second side of the box; sequentially advance the open sandwich box under each topping module in a set of topping modules to collect topping servings [0073].  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Rayson to include the conveyance system of Nazarian because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)).
Regarding claim 10, Rayson further teaches the electronic scale (measurement unit 108) is positioned to receive the herb from the first delivery port, wherein the processor directs the . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rayson (US 2018/0035711), and Henderson et al. (US 5,318,049) as applied to claim 1 above, and further in view of Ziering at el. (US 2017/0349338).
Regarding claim 2, Rayson further teaches a lid secured to the housing and covering an opening of the housing leading into the receptacle ([0016] lines 15-18) but does not explicitly teach the housing comprises a latch operable to lock the lid in a closed position. However, Ziering discloses an airtight child resistant case for storing and preserving the freshness of elongated rod shaped articles such as cigarettes.  More specifically the invention is directed to a lid [0009] with a child-resistant latching closure [0001]. It would have been obvious to one of ordinary skill of the art before the effective filling date of the claimed invention to have modified the lid of Rayson to include the child-resistant lid of Ziering because making it harder for children and other unauthorized people to have access to tobacco products is desirable results in the art. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rayson (US 2018/0035711, Henderson et al. (US 5,318,049) and Ziering at el. (US 2017/0349338) as applied to claim 2 above, and further in view of Kunhua (CN 204203698). 
Regarding claim 3, Ziering further teaches the lid comprises a child resistant latch closure (Ziering, [0001]), wherein Rayson further teaches the processor (electronic process) to receive instructions from the user interface (Rayson, buttons provided to the display screen, [0016]), but Rayson in view of Ziering does not explicitly teach that the processor receives an .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rayson (US 2018/0035711) and Henderson et al. (US 5,318,049) as applied to claim 1 above, and further in view of Barnes et al. (US 2007/0107738).
Regarding claim 11, Rayson in view of Nazarian further teaches the processor (Rayson, electronic process [0019]) directs conveyor (Nazarian, conveyor belt [0073]) to deliver the herb to the first outlet but does not explicitly teach said conveyor is a screw auger directs the motor to rotate the screw auger in a first direction of rotation or the motor to rotate the screw auger opposite the first direction or rotation. However Barnes discloses the manufacture of cigarettes in an automated fashion [0009] wherein the means of delivering the tobacco filler maybe may include a plurality of auger conveyors. Each auger conveyor is capable of spiral movement and extends from one of the receptacles into one of the wrappers [0015] and rotating speed of the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rayson (US 2018/0035711), and Henderson et al. (US 5,318,049) as applied to claim 1 above, and further in view of Gray (US 2017/0372553).
Regarding claim 12, Rayson further teaches the herb dispenser having a user interface but does not explicitly teach the interface is a touch screen. However Gray teaches a cigarette vending machine that dispenses a single cigarette at a time. The cigarette vending machine includes a touch screen that allows a user to select a particular brand of cigarettes (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filling date of the claimed invention to have modified the claimed invention of Rayson (user interface) to include the claimed invention in Gray (touch screen) because it touchscreens are more user-friendly and may improve the user experience which is desired results in the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7-8, 10-13 of U.S. Patent No. 10638789. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of patent no. 10638789 anticipates the subject matter of the pending application. 
Claim 1, 6, and 9 of the instant application corresponds to claim 1 the patent. 
Claim 2 of the instant application is the same as claim 2. 
Claim 3 of the instant application is the same as claim 3. 
Claim 4 of the instant application is the same as claim 4. 
Claim 5 of the instant application is the same as claim 5. 
Claim 7 of the instant application is the same as claim 7. 
Claim 8 of the instant application is the same as claim 8. 
Claim 10 of the instant application is the same as claim 10. 
Claim 10 of the instant application is the same as claim 10. 
Claim 11 of the instant application is the same as claim 11. 
Claim 12 of the instant application is the same as claim 12. 
Claim 13 of the instant application is the same as claim 13. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715